          Case 1:21-mj-00411-ZMF Document 16 Filed 07/23/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                       :
                                                :
                                                :
                v.                              :           No. 21-mj-00411
                                                :
DANIEL SCOTT,                                   :
                                                :
                  Defendant.                    :
____________________________________            :

                                            ORDER

        Before the Court is a Joint Motion to Continue Status Conference. For the reasons set

forth therein, it is hereby

        ORDERED that the current status hearing set for 1:00 p.m. on July 27, 2021 be

continued to September 24, 2021 at 1:00 P.M.; and it is further

        ORDERED that the time between July 27, 2021 and September 23, 2021 be excluded

from calculation of the time within which the indictment must be returned and the trial must

commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq. The Court finds that the ends

of justice served by the granting of such continuance outweigh the best interests of the public

and the defendant in a speedy trial, as the continuance will allow for the continued provision

and review of discovery in this unusual and complex case, and will grant counsel for the

defendant and the attorney for the government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence. Proceeding to trial without this

continuance would be likely to result in a miscarriage of justice, would make it unreasonable to

expect adequate preparation for pretrial proceedings and trial itself due to the unusual and

complex nature of the prosecution, and would deny counsel for both parties the time necessary
         Case 1:21-mj-00411-ZMF Document 16 Filed 07/23/21 Page 2 of 2




for effective preparation. See 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv)
                                                                           G. Michael Harvey
       DATE: 23rd day of July, 2021
                                                                           2021.07.23
                                                                           14:38:08 -04'00'
                                                          ________________________________
                                                          G. MICHAEL HARVEY
                                                          United States Magistrate Judge




                                                 2
